[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In the above matter, referred to the undersigned, a trial ensued on the first day of trial, November 20, 1990, but on the following day the parties entered into an agreement for disposition of the case which was read into the record.
Accordingly a Judgment by Stipulation was entered as follows:
Judgment shall enter for the plaintiff to receive the sum of Seventy-Five Hundred Dollars ($7500.00) from the Estate of Paul Litvenko, deceased, in settlement of all claims of the plaintiff against said decedent, Paul Litvenko, for services rendered to him during his last illness prior to his decease in 1989. The judgment rendered herein is separate and apart from a bequest made to the plaintiff herein in the last will and testament of said deceased Litvenko.
Judgment is entered accordingly.
A. Frederick Mignone State Trial Referee